TO BE PUBLISHED IN THE OFFICIAL REPORTS

                       OFFICE OF THE ATTORNEY GENERAL
                                 State of California

                                 ROB BONTA
                                Attorney General
                               _______________
                                      :
             OPINION                  :                       No. 22-101
                                      :
                 of                   :                      May 19, 2022
                                      :
           ROB BONTA                  :
          Attorney General            :
                                      :
      LAWRENCE M. DANIELS             :
       Deputy Attorney General        :



       MICHAEL SCHLESINGER, a resident of the City of Mission Viejo, requests
leave to sue ED SACHS, WENDY BUCKNAM, and GREG RATHS in quo warranto to
oust them from their public offices as members of the Mission Viejo City Council. The
quo warranto application alleges that ouster is required on the ground that the elected
terms of Councilmembers Sachs, Bucknam, and Raths have expired.

       We conclude that whether the terms of Councilmembers Sachs, Bucknam, and
Raths have expired presents substantial questions of law and fact that warrant a judicial
resolution. Because we further conclude that it would be in the public interest to allow
Schlesinger to initiate a lawsuit in quo warranto, leave to sue is GRANTED.

                                    BACKGROUND

     Mission Viejo is a general law city governed by a city council composed of five
members elected for four-year, staggered terms. 1 Until recently, these elections have

1
 Elec. Code, § 1301, subd. (b); Gov. Code, §§ 36501, subd. (a), 36503; Mission Viejo
Mun. Code, §§ 2.02.010, 2.04.010, subd. (a), 2.04.140; see Gov. Code, § 34102 (“Cities
organized under the general law shall be ‘general law cities’”); Dare v. Lakeport City
Council (1970) 12 Cal.App.3d 864, 866 (“Lakeport is what is commonly known as a
general law city; it does not function under a municipal charter”).



                                             1
                                                                                    22-101
been “at-large,” with each member representing the entire city and each elector able to
vote for all open council seats. 2

       In March 2018, the Southwest Voter Registration Education Project sued the city
under the California Voting Rights Act on the ground that the city’s at-large system for
council elections diluted the voting rights of Hispanic and Latino voters. 3 In July 2018,
the parties settled the lawsuit by means of a stipulated superior court judgment. Under
that judgment, starting in November 2020, the city was required to modify its at-large
system by using cumulative voting. Cumulative voting allows voters to allocate as many
votes as there are seats available, which can make it easier for minority groups to achieve
representation. 4 If three seats are up for election, for example, a voter may use three
votes for only one candidate, or two votes for one candidate and one vote for another, or
one vote each for three candidates. 5

       The stipulated judgment also specified that, starting in November 2020, the
elections would no longer be staggered, so that the voters simultaneously would elect all
five council seats every four years. 6 As for the three council members whose four-year
terms were to end in December 2018—proposed defendants Ed Sachs, Wendy Bucknam,
and Greg Raths (Defendants)—the judgment provided that the election for their seats in




2
    Elec. Code, § 14026, subd. (a)(1).
3
 Southwest Voter Registration Education Project v. City of Mission Viejo (Super. Ct.
Orange County, 2020, No. 30-2018-00981588-CU-CR-CJC); see Elec. Code, § 14025 et
seq. (California Voting Rights Act of 2001). The Southwest Voter Registration
Education Project describes itself as the “oldest Latino voter registration non-profit.”
(Southwest Voter Registration Education Project, SVREP History,
www.tinyurl.com/yn45rjhd [as of May 17, 2022].)
4
 CTS Corp. v. Dynamics Corp. of America (1987) 481 U.S. 69, 86 & fn. 11; U.S. v.
Village of Port Chester (S.D.N.Y. 2010) 704 F.Supp.2d 411, 447 (federal Voting Rights
Act case).
5
 See Engstrom, Is Cumulative Voting Too Complex? Evidence from Exit Polls (1998)
27 Stetson L.Rev. 813, 815.
6
 The stipulated judgment further ordered that the “[c]ity shall, at an appropriate time,
amend its codes to reflect this revision.” This amendment was not enacted because, as
discussed below, cumulative voting was never implemented.


                                             2
                                                                                    22-101
November 2018 would be for two-year terms. 7 Defendants were then reelected in
November 2018 and took their oaths of office in December 2018.

       After the November 2018 election, the city made attempts to implement
cumulative voting. But the Secretary of State’s office indicated that it could not assist the
city with cumulative voting because that office believed that this method was not
authorized by statute. Nonetheless, in July 2020, to give the city more time to try to
implement cumulative voting, the court entered an amended stipulated judgment that
postponed cumulative voting to the November 2022 election. That judgment ordered as
follows:

             1) The implementation of cumulative voting in Defendant’s City
       Council elections will begin with the November 2022 election rather than
       the November 2020 election;

              2) All five seats on Defendant’s City Council [are] to be up for
       election in November 2022 and every four years thereafter, rather than
       November 2020 and every four years thereafter;

             3) The City shall implement limited voting (each voter gets one
       vote), or district-based voting,[9] in each election in the event that
             [8]

       cumulative voting cannot be implemented in that election; and

             4) No further postponements of the implementation of the remedial
       changes to Defendant’s City Council system will be granted for any reason.




7
  We list Defendants in the order used by Relator in his filings. In December 2021, the
council appointed Ms. Bucknam to act as Mayor, and Mr. Sachs to act as Mayor Pro
Tem, in 2022. (Mission Viejo City Council Minutes of Dec. 14, 2021, p. 5, at
http://tinyurl.com/mu6j9bw.) Their additional duties have no effect on our resolution of
the quo warranto application. (See 98 Ops.Cal.Atty.Gen. 94, 101 (2015).)
8
  In limited voting, “each voter must cast fewer votes than the number of representatives
being elected.” (Black’s Law Dict. (11th ed. 2019) “Voting,” p. 1889, col. 2; see Moore
v. Beaufort County, N.C. (4th Cir. 1991) 936 F.2d 159, 160.)
9
  In district-based voting, a city is separated into geographical areas—districts—each
represented by a council member residing in that area, and electors within each district
only vote for candidates living within their district. (See Elec. Code, §§ 14026, subd. (b),
34871.) Neither the original nor amended stipulated judgment specified the timeline for
selecting district boundaries under this remedial option.


                                             3
                                                                                     22-101
                In all other respects, the Stipulated Judgment shall remain the
       same.   10


The amended stipulated judgment did not specifically address whether Defendants’ terms
would expire in December 2020.

       Defendants did not stand for reelection in November 2020, and they have
continued to sit on the council to the present day. In November 2020, the city held at-
large elections for two-year terms for the other two seats on the council.

        In July 2021, after additional communications with the Secretary of State’s office,
the city council determined that cumulative voting was not practicable for the November
2022 election and decided instead to implement district-based voting pursuant to the
alternative permitted in the amended stipulated judgment.

      In March 2022, after multiple public hearings, the city council passed an ordinance
changing the method of council elections from at-large to by-district, approving a district
map, and specifying that in November 2022, three of the five districts will hold council-
member elections (for Defendants’ seats) for four-year terms. 11

       In January 2022, proposed relator Michael Schlesinger (Relator), a resident of
Mission Viejo, applied to the Attorney General to bring an action in quo warranto against
Defendants to remove them from office. In the application, he contends that Defendants
were elected in November 2018 to two-year terms, that these terms expired in December
2020, and that Defendants are therefore unlawfully acting as council members. In their
response, Defendants argue that section 2.04.140 of the Mission Viejo Municipal Code
specifies that council members must serve four-year terms, and that because the plan for
cumulative voting did not come to pass, the amended stipulated judgment allows them to
serve a standard four-year term.




10
  Proposed Relator Michael Schlesinger’s Statement of Facts, Exh. G (Orange County
Super. Ct. Case No. 30-2018-00981588-CU-CR-CJC, Order Granting Joint Ex Parte
Application for Order Amending Stipulated Judgment, filed Jul 16, 2020, p. 2).
11
   Minutes, City Council of Mission Viejo, Meeting of March 8, 2022, p. 3, at
http://tinyurl.com/j84znnne; Mission Viejo Mun. Code, Ord. 22-343, at
http://tinyurl.com/bdznxuvm; see Elec. Code, § 10010 (establishing procedure for
changing from at-large to district-based elections).


                                               4
                                                                                    22-101
                                        ANALYSIS

       Where a private party seeks to remove a public official from office through an
action in quo warranto, the party must first obtain the Attorney General’s consent. 12 The
Attorney General has broad discretion in determining whether to give that consent. 13 To
grant leave to sue, we must make three findings: (1) quo warranto is an available
remedy; (2) the proposed relator raises a substantial issue of law or fact; and (3) allowing
a quo warranto action to proceed will serve the public interest. 14 As we will explain, we
believe that all three requirements are met here, so we grant the application for leave to
sue in quo warranto.

1.       Quo Warranto Is an Available Remedy

        For quo warranto to be an available remedy, the defendant must hold a public
office, and the relator must be testing the defendant’s title to that office. 15 As we have
previously found, the position of city council member is a public office. 16 Further, courts
have entertained actions in quo warranto based on claims that an official has improperly
stayed in office after the official’s term has ended. 17 Because Relator seeks to remove
Defendants from office on this ground, quo warranto is properly invoked.



12
  Code Civ. Proc., § 803; Cal. Code Regs., tit. 11, §§ 1-11; Internat. Assn. of Fire
Fighters v. City of Oakland (1985) 174 Cal.App.3d 687, 693-698; 76 Ops.Cal.Atty.Gen.
157, 163 (1993).
13
  Rando v. Harris (2014) 228 Cal.App.4th 868, 875; 103 Ops.Cal.Atty.Gen. 33, 35
(2020).
14
  Rando v. Harris, supra, 228 Cal.App.4th at p. 879; 72 Ops.Cal.Atty.Gen. 15, 20
(1989).
15
     102 Ops.Cal.Atty.Gen. 20, 22 (2019); 96 Ops.Cal.Atty.Gen. 36, 41 (2013).
16
     103 Ops.Cal.Atty.Gen., supra, at p. 36; 99 Ops.Cal.Atty.Gen. 74, 76 (2016).
17
  See, e.g., People ex rel. Bledsoe v. Campbell (1902) 138 Cal. 11, 13-14 (challenging
superior court judge who held over after the county board of supervisors declared that
each candidate for new term received same number of votes); People ex rel. Parsons v.
Edwards (1892) 93 Cal. 153, 154-158 (challenging fire commissioner who held over after
appointing courts named in the statute were abolished); People ex rel. Madden v. Stratton
(1865) 28 Cal. 382, 385-387 (challenging state librarian who held over after unauthorized
appointment to new term); People ex rel. Labachotte v. Morris (1940) 41 Cal.App.2d
430, 435 (challenging member of state board of chiropractic examiners who held over
under mistaken belief that his term of appointment had not yet expired).


                                              5
                                                                                     22-101
       Defendants argue that Relator’s claim is not cognizable because quo warranto
does not lie to negate or amend a superior court’s judgments. But even if Defendants
were correct that a claim seeking to negate or amend a superior court judgment is not
cognizable, that would not be a bar to quo warranto here: we agree with Relator that his
claim involves an interpretation of the stipulated judgments, as will become apparent, not
a challenge to their validity or an attempt to alter them. We therefore find that quo
warranto is an available remedy here.

2.      There Are Substantial Issues Regarding Whether Defendants Hold Title to
        Office

        The second inquiry is whether Relator’s claim presents a substantial issue of law
or fact warranting a judicial resolution. In addressing this prong, we do not decide the
merits of the controversy. 18 That is, we do not determine whether the proposed relator’s
position is correct, but rather whether the issue should be judicially determined in the
context of a quo warranto action. 19 In conducting this preliminary investigation,
however, we may assess whether the underlying claim has a likelihood of prevailing in
order to evaluate whether litigation would be a worthwhile expenditure of judicial and
legal resources. 20

        Here, there are several issues worth resolving in court. Initially, there is the
threshold question of whether Defendants’ terms of office beginning December 2018
were for two years or four years. Relator contends that they were for two years, citing
the following supporting documents:

         • The original stipulated judgment filed on July 20, 2018, stating that the
           election would be for two years;

         • City announcements, dated July 27, 2018, and August 13, 2018, posted on the
           city’s website, stating that the prevailing candidates in the November 2018 city
           council election would serve for two years rather than four years;

         • The public notice of election on July 30, 2018, stating that the three seats up
           for election would be for a “[f]ull term of two years”; and




18
  Rando v. Harris, supra, 228 Cal.App.4th at p. 879; 100 Ops.Cal.Atty.Gen. 29, 30
(2017).
19
     95 Ops.Cal.Atty.Gen. 50, 54 (2012); 12 Ops.Cal.Atty.Gen. 340, 341 (1949).
20
     See 101 Ops.Cal.Atty.Gen. 16, 22 (2018); 100 Ops.Cal.Atty.Gen., supra, at pp. 37-38.


                                               6
                                                                                       22-101
         • A city council resolution of December 11, 2018, stating that Defendants had
           each been elected on November 6, 2018, “for the term of two years.” 21

       Defendants respond that the terms of office were for four years, citing the
following supporting documents:

         • A council resolution of June 26, 2018, stating that the three seats were up for
           election for four-year terms; and

         • Minutes of a December 11, 2018 meeting, which reflect that Defendants were
           sworn into office but do not indicate that their terms were for two years. 22

      The June 2018 council resolution was passed, however, before the July 2018
original stipulated judgment set the terms at two years. As for the minutes of December
11, 2018, their silence on the length of these terms is not probative of the length of these
terms; to the contrary, the council’s resolution on the same date states that Defendants
were each elected “for the term of two years.” Relator therefore makes a strong case that
Defendants were elected to two-year terms.

        Defendants further argue that their terms were for four years under a legal theory
that the amended stipulated judgment maintained the “status quo” of four-year terms for
Defendants under the Mission Viejo Municipal Code. 23 We acknowledge some support
for this interpretation in a provision of that judgment. In paragraph two of the amended
stipulated judgment, the court contemplates the remedy of cumulative voting, stating that
“[a]ll five seats on Defendant’s City Council [are] to be up for election in November
2022 and every four years thereafter, rather than November 2020 and every four years
thereafter.” 24 This statement could imply that there would not be five city council seats
up for election in November 2020. 25 And the only seats that conceivably could be

21
     Relator’s Statement of Facts, Exhs. A-E.
22
     Defendants’ Supp. Briefing on Gov. Code, §§ 1302 & 36503, Attachments 2, 3, 4.
23
     Mission Viejo Mun. Code, § 2.04.140; see Elec. Code, § 1301, subd. (b).
24
  Relator’s Statement of Facts, Exh. G (Orange County Super. Ct. Case No. 30-2018-
00981588-CU-CR-CJC, Order Granting Joint Ex Parte Application for Order Amending
Stipulated Judgment, filed Jul. 16, 2020, p. 2, lines 11-12, emphasis added).
25
   Indeed, prior to the amended stipulated judgment in July 2020, the city apparently
intended that Defendants’ terms would be treated as four-year terms. According to the
minutes of a city council meeting in June 2020, the Mission Viejo City Attorney stated
that “the 2020 election will be in the normal format with two seats for a two-year term
and the remaining Council Members [Defendants] will have a four-year term until
2022.” (Minutes, City Council of Mission Viejo, Meeting of Jun. 23, 2020, p. 2,
emphasis added, at http://tinyurl.com/2p8wwtfv.)

                                                7
                                                                                     22-101
excluded from the November 2020 election would be Defendants’ three seats, because
the other two seats indisputably expired in 2020 and had to be included in that election.
Under this interpretation, the amended judgment necessarily extended Defendants’ terms
from 2020 to 2022.

        On the other hand, considering the judgment’s use of the conjunctive phrase “and
every four years thereafter,” the judgment’s change in election dates could simply mean
that, beginning in November 2022, the city should return to the regular practice of
electing city council members to four-year terms. Under this interpretation, the amended
stipulated judgment did not alter the two-year terms established by the original judgment.

        In any event, nothing in the amended stipulated judgment expressly extended
Defendants’ terms. Relator maintains that in the absence of an express extension in the
amended stipulated judgment, the original stipulated judgment controlled, overriding the
municipal code governing terms of office and limiting Defendants’ terms to two years.
In the same vein, although Defendants assert that their shortened terms were contingent
on the implementation of cumulative voting, Relator points out that neither of the
stipulated judgments expressly includes such a condition.

        As a separate matter, Defendants argue that even if their elected terms of office
were for two years, they nevertheless were authorized by statute to remain in office after
their terms ended in December 2020. Specifically, Defendants argue that Government
Code sections 1302 and 36503 support their position that they are lawfully holding office
and that an action in quo warranto is therefore unwarranted. These statutes require city
council members to continue to hold office until their successors are installed. Section
1302 provides that “[e]very officer whose term has expired shall continue to discharge
the duties of his office until his successor has qualified.” 26 As to municipal officers
specifically, section 36503 provides that “[c]ity officers holding elective city office shall
hold office for their prescribed terms from the date of the installation of officers
following adoption by the council of the official canvass of their election and until their
successors are elected and qualified.” 27 The policy behind these directives is to avoid
26
     Gov. Code, § 1302, emphasis added.
27
  Gov. Code, § 36503, emphasis added; see also Mission Viejo Mun. Code, § 2.04.140
(“City council members shall hold office for four years from the Monday succeeding the
county clerk’s certification of the election and until their successors are elected and
qualified,” emphasis added); Relator’s Statement of Facts, Exh. A (Orange County Super.
Ct. Case No. 30-2018-00981588-CU-CR-CJC, Stipulation for Entry of Judgment and
Judgment, filed Jul. 26, 2020, p. 3 [“The members of the Mission Viejo City Council in
office on the date judgment is entered by the Orange County Superior Court shall
continue in office until the expiration of their respective terms and until their successors
are elected and qualified,” emphasis added]).


                                              8
                                                                                      22-101
vacancies between successive office holders. 28 Defendants argue that even if their terms
were for two years, these statutes would authorize them to hold office past those terms. 29

       Relator interprets these statutes more narrowly as addressing short delays
stemming from officeholder transitions. 30 He asserts that neither statute purports to
extend officials’ fixed terms of office or is meant to allow officials to indefinitely serve
past their terms by avoiding having elections. 31 In his view, despite these holdover
statutes, the expiration of Defendants’ terms created vacancies that would authorize a
court to order that Defendants be removed from office. 32

       Ultimately, it is not our province to settle the parties’ dispute, and we do not
predict how a court would resolve the issues raised in the application. It is enough to



28
  See Hartford Acc. & Indem. Co. v. City of Tulare (1947) 30 Cal.2d 832, 836; In re S.D.
(2002) 102 Cal.App.4th 560, 566, fn. 9.
29
   See 66 Ops.Cal.Atty.Gen. 477, 480 (1983) (under Government Code section 1302, an
appointed member of the Commission on Emergency Medical Services “whose term has
expired may continue to discharge the duties of office until a successor has qualified . . .
either by election, appointment, or otherwise”).
30
   As Relator puts it, “the holdover provisions are intended to account for and address
nuances in calendaring, such as the gaps (or unforeseen delays) between the time that an
election is held; an election official reports the election results; the next regularly
scheduled meeting of a municipality to certify those results; and the qualification and
swearing in of a successor.” (Relator’s Supp. Briefing on Gov. Code, §§ 1302 & 36503,
p. 1.)
31
  See People ex rel. Parsons v. Edwards, supra, 93 Cal. at pp. 157-158 (“the language of
the statute o[r] constitution may show an intention to fix and limit precisely the tenure of
an officer, so that at a particular time his authority will cease, although an absolute
vacancy and absence of authority result therefrom”).
32
   See 52 Cal.Jur.3d (Feb. 2022 update) Public Officers and Employees, § 94, citing
Adams v. Doyle (1903) 139 Cal. 678, 680-682 (where no successor takes office after the
prior incumbent’s four-year term expires, “[t]he vacancy is in the term of four years just
beginning,” and “[t]he prior incumbent does not claim title to this term, and he has
none”); see also People ex rel. Bledsoe v. Campbell, supra, 138 Cal. at p. 15 (former
Political Code section 879, the precursor to Government Code section 1302, “does not in
terms purport to give authority to the incumbent of an office to hold the same after his
term has expired, but merely imposes certain duties upon him whenever he is authorized
to hold over after the expiration of his term”).


                                              9
                                                                                       22-101
conclude, as we do, that Relator has presented substantial questions of law and fact that
warrant judicial resolution.

3.      Granting the Application Would Serve the Public Interest

      Lastly, we conclude that resolving whether Defendants should be removed from
office is a matter of public interest, and that permitting a quo warranto action to proceed
on this basis would serve this interest. Ordinarily, absent countervailing considerations,
we view the existence of a substantial question of law or fact as presenting an adequate
public purpose to justify granting leave to sue in quo warranto. 33 Additionally, Relator’s
claim implicates the fundamental voting rights of the electors of the City of Mission
Viejo. 34

      Defendants argue that the public interest would not be served here by granting the
application because there will be an election for their seats anyway in November 2022,
and it would be disruptive to the administration of government to dispossess them of their
offices for only a few months. While we cannot say with certainty whether a court will
resolve this matter before November 2022, a potentially short period of time remaining in
an officeholder’s term of office is not, by itself, an adequate reason to deny a quo
warranto application that presents substantial questions of law or fact meriting judicial
resolution. 35



33
     98 Ops.Cal.Atty.Gen., supra, at p. 101; 95 Ops.Cal.Atty.Gen. 67, 75 (2012).
34
   See Cal. Const., art. I, § 22, art. 2; Hedlund v. Davis (1956) 47 Cal.2d 75, 81 (“The
right of suffrage is protected by the Constitution of California [citations] and every
reasonable presumption and interpretation is to be indulged in favor of the right of the
people to exercise the elective process”); U.S. v. Upper San Gabriel Valley Mun. Water
Dist. (No. CV-00-7903 AHM, C.D. Cal., Sep. 8, 2000) 2000 WL 33254228, *3 (denying
preliminary injunction to enjoin election because otherwise, “the voters would have been
deprived of their right to replace the allegedly unlawful incumbents”);
27 Ops.Cal.Atty.Gen. 249, 253 (1956) (granting application for quo warranto based on
allegedly improper ballots cast in election, stating that “[t]he right to vote is one of the
most important functions of good citizenship and no person should be denied that right if
the law is reasonably susceptible of any other meaning”).
35
   97 Ops.Cal.Atty.Gen. 12, 19 (2014) (“While the fact that an office holder has a
relatively short amount of time in his or her term might ‘reinforce’ our decision to deny a
quo warranto application that we find lacking in legal merit, we decline to invoke the
timing element as the sole basis for denying what we believe to be a meritorious
application with a substantial likelihood of prevailing,” internal citations omitted).


                                             10
                                                                                     22-101
      Defendants have also suggested that a quo warranto action may be unwarranted
because of a related action recently filed in superior court. 36 In that action, Relator seeks
to compel the city to have an election in November 2022 for the other two council
members’ seats. 37 Although that mandate petition asks the court to order all five council
seats for election in November 2022, Defendants’ three seats are already scheduled for
election at that time. Thus, if the court granted relief in that action, it would affect the
offices of the other councilmembers but not those of Defendants. By contrast, this quo
warranto application seeks to remove the three Defendants from office immediately—
before their seats are up for election in November 2022. The quo warranto application
therefore seeks different relief from the mandate petition filed in superior court.

       Defendants assert that it would be destructive to the City of Mission Viejo if
Defendants were removed from office because it would leave the five-member council
with two members, preventing a quorum to take action on behalf of the city. The council
is responsible for filling any vacancy by appointment or by calling a special election to
fill a vacancy. 38 Generally, a majority of a city council—a quorum—must be present to
conduct any business. 39 However, two remaining members of a five-member city council
may be authorized to fill a vacancy despite the lack of a quorum. 40 While we



 Orange County Super. Ct. Case No. 30-2022-01253878-CU-WM-CJC, Verified
36

Complaint for Declaratory Relief and Petition for Writ of Mandate.
37
   These other two council members were elected to two-year terms in November 2020
and are not named in this quo warranto application. But the next election for those seats
is currently scheduled for November 2024.
38
     Gov. Code, § 36512, subd. (b).
39
   Gov. Code, § 36810 (“A majority of the council constitutes a quorum for transaction of
business”); see Gov. Code, § 36936 (“Resolutions, orders for the payment of money, and
all ordinances require a recorded majority vote of the total membership of the city
council”).
40
   Nesbitt v. Bolz (1939) 13 Cal.2d 677, 678-679 (where two council members of a five-
member city council were recalled, and one resigned, the remaining two may appoint the
replacements); 49 Ops.Cal.Atty.Gen. 30, 30 (1967) (where three members of a five-
member board of directors of a special district vacated office, the remaining two board
members may appoint the replacements); id. at pp. 32-33 (discussing an Attorney General
letter advising the Governor “that the two remaining members of a five-man city council
could act for the purpose of filling the vacancies on the council”); but see Price v.
Tennant Community Services Dist. (1987) 194 Cal.App.3d 491, 497-498 (distinguishing
Nesbitt and the above Attorney General opinion on the ground that they each relied on
specific election provisions and finding that for a five-member community district board,
the sole remaining director could not make appointments).

                                              11
                                                                                       22-101
acknowledge Defendants’ practical concern, we view it as a factor for the court to
consider in fashioning any remedy, not as a bar to granting leave to sue.

      Finally, we recognize that Relator did not submit this quo warranto application until
approximately 13 months after Defendants’ terms of office allegedly expired in
December 2020, and that he has not addressed this lapse of time. It would have been
preferable for Relator to pursue this matter earlier. That said, the strong public interest in
a court settling Defendants’ title to office persuades us that the delay should not prevent
the proposed lawsuit from being filed.

                                      CONCLUSION

      Relator has presented substantial questions of law and fact that warrant judicial
resolution, and it would be in the public interest to allow Relator to initiate a lawsuit
involving these questions. Accordingly, the application for leave to sue in quo warranto
is GRANTED.




                                             12
                                                                                      22-101